Citation Nr: 0700593	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-19 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 1984 
to August 1984, and on active duty from December 1990 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, NC, which denied service connection for PTSD.  
It appears that the Atlanta, GA, RO now has jurisdiction over 
the claims file.

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge at a hearing at the Board in 
Washington, DC.  A transcript is of record.  In April 2005 
another Judge, who is now retired, remanded the case for 
additional development, to include obtaining medical records 
and scheduling the veteran for a hearing.  Additional 
development has been completed and the claim is now properly 
before the Board for final appellate review.  Unfortunately, 
additional development is necessary.

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.

REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2006); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.304(f) (2006); Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  The evidence necessary 
to establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was 
"engaged in combat with the enemy."  Id.  If VA determines 
the veteran did not engage in combat with the enemy or that 
the veteran did engage in combat, but that the alleged 
stressor is not combat related, his lay testimony by itself 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  

In this case, service connection for PTSD has been denied 
because the veteran has not provided sufficient evidence 
regarding a verifiable in-service stressor.  In this context, 
the Board notes the record does not reflect, nor does the 
veteran allege, that he was engaged in combat with the enemy.  
Instead, the veteran reports that, in March and April 1991, 
he was involved in a Humanitarian Aide Mission in Northern 
Iraq, when tribal Kurdish leaders showed his unit mass grave 
sites of Kurdish people killed by the Iraqi military.  See 
September 2006 hearing transcript.  The veteran also reports 
one incident when his unit served in Southern Kuwait, where 
they had to pick up equipment and vehicles belonging to 
American and Iraqi troops, and the Iraqi vehicles contained 
dead bodies.  The veteran testified that seeing the dead 
bodies really bothered him, and made him fearful for his own 
life.  The veteran attempted to provide as much information 
about the stressors as he could, and also identified three 
individuals who may be able to assist in corroborating his 
claimed stressors.  

The Board notes the veteran was never informed that, because 
his claimed stressors are not combat-related, he needs 
corroboration of his reported stressors by independent 
evidence.  In this regard, the Board notes that in January 
2004 the RO sent the veteran a PTSD questionnaire for 
personal assault claims, but the letter did not inform him 
that he could submit evidence such as lay statements or buddy 
statements which could corroborate his claimed stressor(s).  

With respect to the veteran's diagnosis of PTSD, the Board 
notes that private medical records dated in March and June 
2005 reflect the veteran has a history of PTSD which has 
resolved or is in remission.  The record does include a March 
2006 statement from C.A.T., R.N., which contains a current 
diagnosis of PTSD that is related to his combat during the 
Gulf War; however, as noted above, the evidence does not show 
the veteran was engaged in combat at any time during his 
service in the Gulf War.  The evidentiary record also 
includes additional private medical records and VA treatment 
records which contain a diagnosis of PTSD; however, they do 
not contain any reference to a specific stressor which he 
experienced in service which is causally related to his 
currently manifested symptoms.  The Board also recognizes 
that, even if the his described in-service stressor is 
verified, that would not necessarily support a diagnosis of 
PTSD; rather, it is the task of a psychiatric examiner to 
determine the correct diagnosis, based on current 
symptomatology,clinical evaluation, and appropriate testing.  
In this context, the Board notes he has not been afforded a 
VA examination with this claim.  

Therefore, the Board concludes that, if the veteran's claimed 
stressor is verified, a medical examination will be needed in 
order to adequately assess his current mental health 
disability.  See 38 C.F.R. § 3.326.  The veteran is hereby 
advised of the importance of reporting to any scheduled VA 
examination, and of the consequences of failing to so report.  
See 38 C.F.R. § 3.655.

As noted, in April 2005, the Board remanded this claim in 
order for the veteran to be scheduled for a hearing, and for 
the RO to obtain medical records from various facilities 
identified by the veteran.  Records from the New Jersey 
Department of Corrections, the VA Medical Center (VAMC) in 
Lyons, New Jersey, and the VAMC in Atlanta, GA, were obtained 
and associated with the claims file.  In addition, the 
veteran submitted a lay statement from his wife, A.M., and a 
medical statement from C.A.T.,R.N., in support of his claim.  
Review of the record reveals that, after appropriate 
development had been completed and the veteran submitted 
additional evidence in support of his claim, the RO in New 
York, New York, transferred the claims file to the RO in 
Atlanta, GA, without issuing a Supplemental Statement of the 
Case (SSOC), as required by 38 C.F.R. § 19.38.  Therefore, a 
remand is necessary for the RO to issue an SSOC addressing 
all evidence not addressed in a previous SSOC.  See 38 C.F.R. 
§ 19.31, 19.38 (2006).

In addition, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims issued a decision in the case of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.	Send the veteran a development letter 
and/or questionnaire for PTSD and advise 
him of the need for credible supporting 
evidence for any claimed stressors that are 
not combat related.

2.	Offer the veteran an opportunity to procure 
"buddy statements" from service members 
who may have witnessed the events he 
identifies as his stressors, or additional 
statements from individuals including 
friends or family members to whom he may 
have written letters describing the events 
or friends, family members, or service 
members with whom he may have described 
these events immediately after his return 
from active service.

3.	With the information obtained from the 
veteran regarding his stressors, in 
addition to the information obtained from 
the veteran's service/personnel records, 
attempt to verify the veteran's claimed 
stressors with U.S. Army and Joint Services 
Records Research Center (JSRRC).  JSRRC 
should be requested to conduct a search of 
all of the available and appropriate 
sources, and provide any pertinent 
information which might corroborate the 
claimed stressor.  Any information obtained 
should be associated with the claims file.  
If the search efforts produce negative 
results, the claims file should be so 
documented.

4.	Thereafter, if, and only if, the alleged 
stressor is verified, schedule the veteran 
for an examination by a VA psychiatrist 
knowledgeable in evaluating PTSD, to 
determine whether he has PTSD under the 
criteria in DSM-IV, based upon the verified 
stressor(s) only.  Any and all studies 
deemed necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that such 
review is accomplished.  A rationale should 
be provided for any opinion offered.  

a.	The RO must specify, for the examiner, 
the stressor determined to be 
established by the record.  The 
examiner should further be instructed 
that only the verified stressor may be 
considered for the purpose of 
determining whether that event was 
sufficient to have caused the current 
psychiatric symptoms, and determining 
whether the diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied by both the in-service 
stressor and the current 
symptomatology.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in the American Psychiatric 
Association manual, DSM-IV.

b.	The Board is aware that the mere 
presence of in-service stressors does 
not necessarily support a post-service 
diagnosis of PTSD.  Therefore, the 
examiner should be asked to discuss 
the degree to which currently noted 
symptomatology correlates with the 
veteran's claimed stressor, and 
whether such symptoms are adequate to 
support a diagnosis of PTSD, as 
opposed to a different psychiatric 
disorder.

c.	If the veteran is found to have PTSD, 
the examiner is requested to identify 
the diagnostic criteria, including the 
specific stressor supporting the 
diagnosis, and the current 
manifestations which distinguish that 
diagnosis from other psychiatric 
disorders.  

d.	If the veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide 
an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that any currently 
diagnosed psychiatric disorder is 
causally related the veteran's active 
military service, including his 
service during the Gulf War.

e.	Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  

5.	Thereafter, the issue on appeal should be 
readjudicated with any appropriate notice 
in accordance with Dingess.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
which addresses all evidence submitted 
since the SSOC issued in June 2004, and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

